1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   APARNA VASHISHT-ROTA, an                            Case No.: 3:18-cv-2010-L-AGS
     individual,
12
                                        Plaintiff,       ORDER GRANTING OPPOSED
13                                                       DEFENDANTS’ EX PARTE
     v.                                                  MOTION [Doc. 16]
14
     HOWELL MANAGEMENT SERVICES,
15
     LLC, a Utah limited liability company;
16   SHRIS HOWELL, an individual; and
     DOES 1 through 20, inclusive,
17
                                     Defendants.
18
19
           Currently pending before the Court is defendants’ ex parte motion for leave to
20
     opposition to plaintiff’s motion to remand [ECF No. 16]. On September 14, 2018, Plaintiff
21
     filed a motion for remand, which had a corresponding hearing date of October 15, 2018.
22
     See ECF No. 7. According to Civil Local Rule 7.1(e)(2), Defendants was required to file
23
     an opposition or statement of non-opposition by October 1, 2018. However, Defendants
24
     failed to do so, claiming that the delay in filing in filing an opposition was a result of a
25
     calendaring error. See ECF No. 16.
26
           Under Rule 60(b), a court “may relieve a party or its legal representative from a final
27
     judgment, order, or proceeding” due to “mistake, inadvertence, surprise, or excusable
28

                                                     1
                                                                                 3:18-cv-2010-L-AGS
1    neglect.” Fed. R. Civ. P. 60(b). “To determine whether a party’s failure to meet a deadline
2    constitutes ‘excusable neglect,’ courts must apply a four-factor equitable test, examining:
3    (1) the danger of prejudice to the opposing party; (2) the length of the delay and its potential
4    impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted
5    in good faith.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010).
6          These equitable factors weigh in favor of a finding of excusable neglect. First,
7    Plaintiff would not be prejudiced as the Court could amend the briefing schedule in order
8    to allow Plaintiff full opportunity to file a reply brief. Second, the four-day delay does not
9    significantly impact the early stages of this litigation and the Court’s consideration of this
10   motion in light of the also pending motion to dismiss filed by Defendants. Third, courts
11   have found that a calendaring error leading to a brief delay in filing is excusable neglect.
12   See Herbert v. State Farm Mut. Auto. Ins. Co., 2009 WL 88352, at *3-4 (N.D. Cal. Jan. 13,
13   2009).   Last, the Defendants contacted Plaintiff immediately upon learning of the
14   calendaring error. ECF No. 16-2 at 3-4. As such, the Court finds that excusable neglect
15   resulted from Defendants’ calendaring error.
16         For the above reasons, the Court will accept Defendants attachment to its ex parte
17   application [ECF No. 16-1] as Defendants’ opposition to Plaintiff’s motion to remand.
18   Accordingly, the Court continues the hearing date corresponding with Plaintiff’s motion to
19   remand until October 29, 2018. Plaintiff shall file a reply brief no later than October 22,
20   2018. No oral argument shall be held unless ordered by the Court and the matter shall be
21   taken under submission without further court order.
22         IT IS SO ORDERED.
23   Dated: October 15, 2018
24
25
26
27
28

                                                    2
                                                                                    3:18-cv-2010-L-AGS
